Citation Nr: 1539217	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  06-31 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for fatigue, including as due to an undiagnosed illness.  

Entitlement to service connection for joint swelling, including arthritis, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for chronic disability manifested by joint pain, including as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968 and from November 1990 to June 1991.  He also had service in the Army National Guard of Alabama. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In April 2010, the Veteran testified before the undersigned at a hearing.  A transcript of the hearing is of record.  In July 2010, the Board remanded the appeal for additional development.

In a February 2013 decision, the Board denied service connection for a chronic disability manifested by joint swelling, including arthritis, to include as due to an undiagnosed illness and for fatigue, to include as due to an undiagnosed illness.

The Veteran appealed the case to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Memorandum Decision, the Court vacated the Board's decision, but only to the extent that it denied service connection for undiagnosed illnesses, and remanded the case for compliance with the decision.  

The Board has recharacterized the issues on appeal as it appears above so as to include for the first time a claim of service connection for an undiagnosed illness manifested by joint pain so as to conform with the Court's June 2014 Memorandum Decision.  See Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).

The Board notes that additional evidence has been added to the record since February 2013.  In July 2015 correspondence, the Veteran waived initial Agency of Original Jurisdiction (AOJ) consideration of any and all additional evidence.  


FINDINGS OF FACT

1.  The Veteran is a Persian Gulf Veteran.

2.  The most competent and credible evidence of record does not show that at any time during the pendency of the appeal the Veteran was diagnosed with a chronic disability manifested by fatigue other than in association with his service-connected diabetes mellitus or has had signs or symptoms of a condition that cannot be attributed to a known clinical diagnosis.  

3.  The most competent and credible evidence of record does not show that arthritis is due to military service or it manifested to a compensable degree in the first post-service year. 

4.  The most competent and credible evidence of record does not show that the Veteran's joint swelling is characterized by history, physical examination, or laboratory tests that has either existed for 6 months or more or exhibited intermittent episodes of improvement and worsening over a 6-month period.

5.  Resolving reasonable doubt in the Veteran's favor, the Veteran has chronic joint pain as a manifestation of an undiagnosed illness due to his Persian Gulf War service, which can at least be rated as compensable.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by fatigue, other than in association with service-connected diabetes mellitus, to include due to an undiagnosed illness, was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1116, 1117, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2015).

2.  A chronic disability manifested by joint swelling, including arthritis, to include due to an undiagnosed illness, was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1116, 1117, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2015).

3.  Chronic joint pain, as a manifestation of an undiagnosed illness, is presumed to have been incurred during the Veteran's Persian Gulf War service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Under 38 U.S.C.A. § 5102, VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify.  The RO notified the Veteran in letters in October 2003, January 2007, and August 2010, of the evidence and information necessary to substantiate his claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The January 2007 and August 2010 notices also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Although the January 2007 and August 2010 letters were issued after the initial April 2005 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the January 2007 and August 2010 letters were issued, the Veteran's claims were readjudicated in the December 2011 supplemental statement of the case.  Therefore, any defect with respect to the timing of the notice has been cured.

Furthermore, the Board finds that even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, such does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, supplemental statement of the case, and Board remand, as well as the Court's June 2014 Memorandum Decision.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Relevant to the duty to assist, the Veteran's service treatment records and reserve component records as well as his post-service VA treatment records from the Montgomery and Tuscaloosa VA Medical Centers from 1968 to the present have been obtained and associated with the file in substantial compliance with the Board's remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran has not identified any additional outstanding records that have not been requested or obtained. 

The Board's remand also directed the RO/AMC to attempt to obtain and associate with the record the Veteran's medical records from the Ford Motor Company.  However, the post-remand record does not show that the Veteran provided VA with an authorization to request these records despite being asked to do so in an August 2010 letter.  Therefore, the Board finds that VA adjudication of the current appeal may go forward without these records.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

The Veteran was afforded a VA examination in November 2010 with respect to the issues decided herein.  The Board finds that the VA examination is adequate to decide the issues as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issues on appeal has been met.  See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  For these same reasons, the Board finds that the November 2010 VA examination substantially complied with the July 2010 Remand directions.  See D'Aries, supra; Dyment, supra.

The Veteran provided relevant testimony during the hearing before the undersigned in April 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2010 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the acting VLJ asked questions regarding the in-service injury and its relationship to his current disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Therefore, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Board may proceed to the merits of his claims.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's record including those found in the electronic record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to undiagnosed illnesses, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Guiterrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Presumptive service connection is warranted for certain infectious diseases: (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service. 

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Direct Service Connection

a.  Fatigue

With the above laws and regulations in mind, the Board will first determine whether the record contains competent and credible diagnoses of a chronic disability manifested by fatigue, other than his already service-connected diabetes mellitus, at any time during the pendency of his appeal.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303; McClain, supra.  

Initially, the Board notes that the Veteran's service treatment records, including his examinations, are completely silent regarding any complaints, treatment, or diagnoses of a chronic disability manifested by fatigue.  Similarly, the Board notes that the post-service medical records also do not show a diagnosis of a chronic disability manifested by fatigue.  Although an April 2002 treatment record documents the Veteran complained of mild fatigue, it does not provide a diagnosis of such.  Furthermore, the November 2010 VA examiner opined that there is no evidence of debilitating fatigue or that it lasts longer than 24 hours or longer after exercise.  The examiner concluded that there is no evidence of chronic fatigue syndrome, or that the Veteran has suffered from a new onset of debilitating fatigue for a period of 6 months, or that the Veteran has met at least 6 of the 10 chronic fatigue syndrome diagnostic criteria.  By way of rationale, the examiner opined that the Veteran's fatigue can be attributed to his diabetes.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As was stated earlier, a current disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225.  Moreover, the Court has said that symptoms alone, like pain, without a diagnosed related medical condition does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, because there is no evidence that the Veteran had a chronic disability manifested by fatigue at any time since he filed his claims for service connection in September 2003, except for his already service-connected diabetes mellitus, the Board finds that the claim for service connection under 38 C.F.R. §§ 101, 106, 1110, 1131 and 38 C.F.R. § 3.303 must be denied.  38 U.S.C.A. § 5107(b) 

In reaching the above conclusion, the Board has not overlooked the lay evidence from the Veteran and others of record.  Moreover, the Board finds that that although competent to report on the Veteran's observable symptoms, such as feeling and appearing tired because this requires only personal knowledge as it comes to them through their senses, the Board finds the statements provided in that respect are not competent as to a diagnosis of a chronic disability manifested by fatigue because such an opinion requires medical expertise which is not shown.  Id. 

b.  Arthritis

As to service incurrence under 38 C.F.R. § 3.303(a), the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as observable symptoms of arthritis (i.e., pain and limitation of motion) during active duty, as well as while serving with a reserve component, even when not documented in his medical records, because these symptoms come to him through his own senses.  

However, the Veteran's service and reserve component treatment records, including his examinations, are negative for symptoms or a diagnosis of arthritis. 

Although the Veteran as a lay person is competent to report on his symptoms of arthritis because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis of arthritis, competence and credibility are to be distinguished.  The Board finds the service and reserve component treatment records which are negative for a history of or a diagnosis of arthritis, to be more compelling than the Veteran's assertions that he had problems with arthritis while on active duty and ever since that time.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Accordingly, the Board finds that entitlement to service connection for arthritis must be denied based on service incurrence despite the Veteran's claims regarding having problems with observable symptoms of this disability during active duty, as well as while serving with his reserve component.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the Board notes that the record does not show the Veteran being diagnosed with arthritis in either of his first post-service years.  Accordingly, the Board finds that entitlement to service connection for arthritis must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Although the Veteran is competent to state that he has had post-service continuity of symptomatology, as noted, competence and credibility are to be distinguished.  In that respect, the Board finds that the length of time between the Veteran's separation from his last period of active duty in 1991 and the first complaints and treatment for arthritis in 2002 to be compelling evidence against finding continuity.  See private treatment records from Dr. K.G., dating from April 2002 to September 2003 (diagnosed hip arthritis).  (Parenthetically, the Board notes that Dr. K.G.'s diagnosis was not supported by X-rays and the November 2010 VA examiner, after taking X-rays, opined that the Veteran did not have hip or knee arthritis)  Stated differently, the over two-decade gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); see also Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints).  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the Veteran is competent to report that he had problems with pain and limitation of motion since service.  The Board also acknowledges that lay persons, like his representative, are competent to give evidence about what they can see, such as the claimant appearing to be in pain.  Id. 

However, upon review of the record, the Board finds that the lay assertions that the Veteran has had his current arthritis since service are not credible.  In this regard, these lay claims are contrary to what is found in the service and post-service records.  The Board also finds that the normal service examinations weigh heavily against the claims of continuity.

In these circumstances, the Board gives more credence and weight to the negative service examinations and the negative post-service VA and private treatment records, which do not show complaints, diagnoses, or treatment for the claimed disorder for at least 20 years following his separation from his last period of active duty, than any lay claims to the contrary.  Therefore, entitlement to service connection for arthritis based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's arthritis and an established injury, disease, or event of service.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the November 2010 VA examiner opined that the Veteran's claimed disorder is less than likely to have had its onset during military service or was caused by an incident that occurred during a period of military service.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.

As to the Veteran's and the other lay assertions that the claimant's arthritis was caused by his military service, the Board finds that diagnosing arthritis requires special medical training that neither the Veteran nor any other lay person has and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that this disorder was caused by service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Based on the discussion above, the Board also finds that entitlement to service connection for arthritis is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for arthritis.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303.  


Undiagnosed Illnesses

As to whether the Veteran has an undiagnosed illness, the Board first notes that the Veteran's DD 214 and service personnel records document the service in the Southwest Asia Theater of Operations during the required time period.  Therefore, the provisions of 38 C.F.R. § 3.317 are applicable in this case.  

a.  Joint Pain

The Veteran asserts that he has a disability manifested by joint pain as a manifestation of a medically unexplained chronic multisymptom illness or an undiagnosed illness.  He maintains that any such disability is related to his second period of active service during the Persian Gulf War.

The Veteran testified that joint pain had its onset in 1991, following his deployment to Iraq.  He added that he was treated after service with pain pills and visits to a chiropractor.  

The Veteran is competent to report the duration of his symptoms.  Lending credibility to his assertions in that respect are contemporaneous private treatment records reflecting complaints and treatment of pain in various joints for many years.  Chiropractic records from Dr. Cole, dated from February 1993 through April 1994, reflect complaints of low back and elbow pain.  A March 1993 record notes limitation of extension in the right elbow, and an April 1994 record reflects limited motion in the lumbar spine.  A February 1993 record notes pain and a decreased kyphotic curve in the thoracic spine, pain and a decreased lordotic curve of the lumbar spine, and a history of intermittent pain in the right hip area for one year.  

Although Dr. Cole reported osteoarthritis of the cervical spine with decreased range of motion based on x-ray examination in February 1993, the November 2010 VA examiner reported that there was no objective evidence, such as x-rays, to support a specific diagnosis for the Veteran's joint pain.  

In addition, and although the VA examiner concluded that there was no evidence to suggest the Veteran was treated for any orthopedic conditions exiting for 6 months or more or that were exhibited by intermittent episodes, the Board notes that in addition to chiropractic treatment from 1993 to 1994, a May 1995 record reflects complaints of left hip pain for two days after cutting the grass.  Complaints of both low back pain and neck stiffness were reported in March 1996 and May 1997, and he had treatment for low back pain in August 1997, October 1997, February 1998, June 1998, August 1998, and December 1998.  

Records in April 1999, October 1999, and November 1999, reflect treatment for left shoulder pain, and a December 1999 record notes back, left shoulder, and hand pain.  No trauma was noted.  

In addition, an April 2002 record reflects complaints of pain in the hip and shoulders.  Pain was also noted in the neck trapezius area, the greater trochanteric bursa area, bilaterally, as well as the sacroiliac area, bilaterally.  Although the assessment was arthritis, there is no associated report of x-ray examination.  As noted above, the November 2010 VA examiner specifically stated that there was no objective evidence, such as x-rays, to support a specific diagnosis with respect to the Veteran's joint pain.  

As noted previously, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, in Joyner v. McDonald, 766 F.3d. 1393 (2014), the Federal Circuit found that "pain, such as muscle pain or joint pain, may establish an undiagnosed illness that causes a qualifying chronic disability."

An August 2007 VA treatment record notes a history of shoulder pain and no history of injury was reported.  Thereafter, VA treatment records reflect ongoing treatment for chronic pain, to include in the shoulder, up until at least the time of the November 2010 VA examination.  

Thus, within the scope of 38 C.F.R. § 3.317, and consistent with Court's June 2014 decision, the Board finds the Veteran's medical treatment for relevant symptoms is an objective indication of chronic disability manifested by joint pain.  

Significantly, unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent evidence of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(a)(7); Gutierrez, 19 Vet. App. at 1.  

In summary, the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Therefore, 38 U.S.C.A. § 1117 and Joyner are for application.  His joint pain has not been attributed to a known clinical diagnosis.  Painful joint motion warrants at least a compensable rating under the VA rating schedule.  Burton v. Shinseki, 25 Vet. App. 1 (2015). 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to a grant of service connection for joint pain pursuant to the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Consequently, service connection for chronic joint pain as a manifestation of an undiagnosed illness is warranted.  

b.  Joint Swelling and Fatigue

With respect to the joint swelling claim, and to the extent that the Veteran complained of and/or sought treatment for joint swelling, the November 2010 VA examiner opined that the Veteran's complaints of joint swelling could be associated with a known clinical diagnosis because there is not objective evidence or indications of a chronic disability based on physical finding or objective testing such as x-rays, noting no medical record evidence to suggest that the claimant was treated for joint swelling existing for 6 months or more or that he had intermittent episodes.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, the Board finds that the Veteran has not met the criteria for establishing service connection for an undiagnosed illness manifested by joint swelling under 38 C.F.R. § 3.317 and his claim is denied.

As to the fatigue claim, the November 2010 VA examiner specifically opined that it is due the Veteran's diabetes mellitus.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, because the Veteran's adverse symptomatology is attributed to a known disease process (i.e., diabetes mellitus), the Board finds that he has not met the criteria for establishing service connection for an undiagnosed illness manifested by fatigue under 38 C.F.R. § 3.317 and his claim is denied.

In reaching the above conclusions, the Board has not overlooked the lay claims from the Veteran and others found in the record regarding the claimant having undiagnosed illnesses manifested by joint swelling and fatigue.  However, the Board finds more competent and credible the opinion by the medical expert at the November 2010 VA examination than any lay claims to the contrary found in the record.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

The preponderance of the evidence against the claims of entitlement to service connection for joint swelling and fatigue, to include as due to an undiagnosed illness and there is no doubt to be resolved.  As such, service connection for joint swelling and fatigue due to an undiagnosed illness is not warranted.  


ORDER

Service connection for a chronic disability manifested by fatigue, to include as due to an undiagnosed illness, is denied.

Service connection for a chronic disability manifested by joint swelling, including arthritis, to include as due to an undiagnosed illness, is denied.

Service connection for chronic disability manifested by joint pain due to an undiagnosed illness is granted.
`


____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


